Exhibit 10.2

REGISTRATION RIGHTS AGREEMENT

by and among

CONTANGO OIL & GAS COMPANY

and

THE PURCHASERS PARTY HERETO



--------------------------------------------------------------------------------

Table of Contents

 

ARTICLE I DEFINITIONS

     1  

Section 1.1

  Definitions      1  

Section 1.2

  Registrable Securities      3  

ARTICLE II REGISTRATION RIGHTS

     3  

Section 2.1

  Shelf Registration      3  

Section 2.2

  Sale Procedures      4  

Section 2.3

  Cooperation by Holders      6  

Section 2.4

  Expenses      7  

Section 2.5

  Indemnification      7  

Section 2.6

  Transfer or Assignment of Registration Rights      9  

Section 2.7

  Aggregation of Registrable Securities      9  

ARTICLE III MISCELLANEOUS

     10  

Section 3.1

  Communications      10  

Section 3.2

  Successors and Assigns      10  

Section 3.3

  Assignment of Rights      10  

Section 3.4

  Recapitalization (Exchanges, etc. Affecting the Registrable Securities)     
10  

Section 3.5

  Specific Performance      11  

Section 3.6

  Counterparts      11  

Section 3.7

  Headings      11  

Section 3.8

  Governing Law, Submission to Jurisdiction      11  

Section 3.9

  Waiver of Jury Trial      11  

Section 3.10

  Severability of Provisions      12  

Section 3.11

  Entire Agreement      12  

Section 3.12

  Term; Amendment      12  

Section 3.13

  No Presumption      12  

Section 3.14

  Obligations Limited to Parties to Agreement      12  

Section 3.15

  Interpretation      13  

Section 3.16

  No Inconsistent Agreements; Additional Rights      13  

 

i



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of September 17, 2019 by and between Contango Oil & Gas Company, a Texas
corporation (“Contango”), and the parties set forth on Schedule A hereto (each,
a “Purchaser” and collectively, the “Purchasers”).

WHEREAS, this Agreement is made in connection with the closing of the issuance
and sale of the Purchased Securities pursuant to the Purchase Agreement, dated
as of September 12, 2019, by and between Contango and the Purchasers (the
“Purchase Agreement”);

WHEREAS, Contango has agreed to provide the registration and other rights set
forth in this Agreement for the benefit of the Purchasers pursuant to the
Purchase Agreement; and

WHEREAS, it is a condition to the obligations of the Purchasers and Contango
under the Purchase Agreement that this Agreement be executed and delivered.

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by each party hereto, the parties
hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. The terms set forth below are used herein as so
defined:

“Affiliate” means, with respect to a specified Person, any other Person,
directly or indirectly controlling, controlled by or under direct or indirect
common control with such specified Person. For purposes of this definition,
“control” (including, with correlative meanings, “controlling,” “controlled by,”
and “under common control with”) means the power to direct or cause the
direction of the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise.

“Agreement” has the meaning specified therefor in the introductory paragraph.

“Business Day” means any day other than a Saturday, Sunday, any federal legal
holiday or day on which banking institutions in the State of Texas are
authorized or required by law or other governmental action to close.

“Statement of Resolution” means the statement of resolution setting forth the
terms of the Preferred Stock.

“Commission” means the United States Securities and Exchange Commission.

“Common Stock” means the common stock, par value $0.04 per share, of Contango.

 

1



--------------------------------------------------------------------------------

“Contango” has the meaning specified therefor in the introductory paragraph of
this Agreement.

“Effective Date” means the initial date of effectiveness of the Shelf
Registration Statement.

“Effectiveness Period” has the meaning specified therefor in Section 2.1(a) of
this Agreement.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the Commission promulgated thereunder.

“Holder” means the record holder of any Registrable Securities.

“Law” shall have the meaning set forth in the Purchase Agreement.

“Losses” has the meaning specified therefor in Section 2.5(a) of this Agreement.

“Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization, government or any agency, instrumentality or political subdivision
thereof, or any other form of entity.

“Preferred Stock” means the Series A Contingent Convertible Preferred Stock of
Contango and having the rights and obligations specified in the Statement of
Resolution.

“Purchase Agreement” has the meaning specified therefor in the Recitals of this
Agreement.

“Purchased Securities” means the Preferred Stock to be issued and sold to the
Purchasers pursuant to the Purchase Agreement.

“Purchaser” or “Purchasers” has the meaning set forth in the introductory
paragraph of this Agreement.

“Registration” means any registration pursuant to this Agreement, including
pursuant to the Shelf Registration Statement.

“Registrable Securities” means, subject to Section 1.2 of this Agreement, the
shares of Common Stock issued upon conversion of the Purchased Securities in
accordance with the terms of the Statement of Resolution.

“Registration Expenses” has the meaning specified therefor in Section 2.4(a) of
this Agreement.

“Resale Opt-Out Notice” has the meaning specified therefor in Section 2.1(b) of
this Agreement.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the Commission promulgated thereunder.

 

2



--------------------------------------------------------------------------------

“Selling Expenses” has the meaning specified therefor in Section 2.4(a) of this
Agreement.

“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to a Registration.

“Shelf Registration Statement” means a registration statement under the
Securities Act to permit the public resale of the Registrable Securities from
time to time as permitted by Rule 415 of the Securities Act (or any similar
provision then in force under the Securities Act).

Section 1.2 Registrable Securities. Any Registrable Security will cease to be a
Registrable Security at the earliest of the following: (a) when a registration
statement covering such Registrable Security has been declared effective by the
Commission and such Registrable Security has been sold or disposed of pursuant
to such effective registration statement; (b) when such Registrable Security is
held by Contango or one of its subsidiaries; (c) when such Registrable Security
has been sold in a private transaction in which the transferor’s rights under
this Agreement are not assigned to the transferee of such securities; and
(d) the date on which such Registrable Security has been sold pursuant to any
section of Rule 144 under the Securities Act (or any similar provision then in
force under the Securities Act, “Rule 144”) or any other exemption from the
registration requirements of the Securities Act as a result of which the legend
on any certificate or book-entry notation representing such Registrable Security
restricting transfer of such Registrable Security has been removed.

ARTICLE II

REGISTRATION RIGHTS

Section 2.1 Shelf Registration.

(a) Shelf Registration. Contango shall use its commercially reasonable efforts
to prepare and file an initial Shelf Registration Statement under the Securities
Act covering all Registrable Securities at such time of filing within 30 days of
the conversion of the Preferred Stock. Contango shall use its commercially
reasonable efforts to cause such initial Shelf Registration Statement to become
effective no later than 120 days from its initial filing. Contango will use its
commercially reasonable efforts to cause such initial Shelf Registration
Statement filed pursuant to this Section 2.1(a) to be continuously effective
under the Securities Act until the earliest of (i) all Registrable Securities
covered by the Shelf Registration Statement have been distributed in the manner
set forth and as contemplated in such Shelf Registration Statement, (ii) there
are no longer any Registrable Securities outstanding and (iii) three years from
the Effective Date (the “Effectiveness Period”). A Shelf Registration Statement
filed pursuant to this Section 2.l(a) shall be on such appropriate registration
form of the Commission as shall be selected by Contango. A Shelf Registration
Statement when declared effective (including the documents incorporated therein
by reference) will comply as to form in all material respects with all
applicable requirements of the Securities Act and the Exchange Act and will not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading (in the case of any prospectus contained in such Shelf Registration
Statement, in the light of the circumstances under which a statement is made).
As soon as practicable following the date that a Shelf Registration Statement
becomes effective, but in any event within five Business Days of such date,
Contango shall provide the Holders with written notice of the effectiveness of a
Shelf Registration Statement.

 

3



--------------------------------------------------------------------------------

(b) Resale Registration Opt-Out. At least three Business Days before the initial
filing of the Shelf Registration Statement required by Section 2.1(a), Contango
shall provide advance written notice to each Holder that it plans to file a
Shelf Registration Statement. Any Holder may deliver advance written notice (a
“Resale Opt-Out Notice”) to Contango requesting that such Holder not be included
in a Shelf Registration Statement prior to its initial filing. Following receipt
of a Resale Opt-Out Notice from a Holder, Contango shall not be required to
include the Registrable Securities of such Holder in such Shelf Registration
Statement.

(c) Delay Rights. Notwithstanding anything to the contrary contained herein,
Contango may, upon written notice to any Selling Holder whose Registrable
Securities are included in the Shelf Registration Statement, suspend such
Selling Holder’s use of any prospectus which is a part of the Shelf Registration
Statement (in which event the Selling Holder shall discontinue sales of the
Registrable Securities pursuant to the Shelf Registration Statement) if
(i) Contango is pursuing an acquisition, merger, reorganization, disposition or
other similar transaction and Contango determines in good faith that Contango’s
ability to pursue or consummate such a transaction would be materially and
adversely affected by any required disclosure of such transaction in the Shelf
Registration Statement or (ii) Contango has experienced some other material
non-public event the disclosure of which at such time, in the good faith
judgment of Contango, would materially and adversely affect Contango; provided,
however, that in no event shall the Selling Holders be suspended from selling
Registrable Securities pursuant to the Shelf Registration Statement for a period
of 60 consecutive days or an aggregate of 180 days in any 365-day period. Upon
disclosure of such information or the termination of the condition described
above, Contango shall provide prompt notice to the Selling Holders whose
Registrable Securities are included in the Shelf Registration Statement, and
shall promptly terminate any suspension of sales it has put into effect and
shall take such other actions necessary or appropriate to permit registered
sales of Registrable Securities as contemplated in this Agreement.

Section 2.2 Sale Procedures.

(a) In connection with its obligations under this Article II, Contango will, as
expeditiously as possible:

(i) prepare and file with the Commission such amendments and supplements to the
Shelf Registration Statement and the prospectus used in connection therewith as
may be necessary to keep a Shelf Registration Statement effective for the
Effectiveness Period and as may be necessary to comply with the provisions of
the Securities Act with respect to the disposition of all Registrable Securities
covered by a Shelf Registration Statement;

(ii) furnish to each Selling Holder (A) as far in advance as reasonably
practicable before filing a Shelf Registration Statement or any other
registration statement contemplated by this Agreement or any supplement or
amendment thereto, upon request, copies of reasonably complete drafts of all
such documents proposed to be filed (including exhibits and each document
incorporated by reference therein to the extent then required

 

4



--------------------------------------------------------------------------------

by the rules and regulations of the Commission), and provide each such Selling
Holder the opportunity to object to any information pertaining to such Selling
Holder and its plan of distribution that is contained therein and make the
corrections reasonably requested by such Selling Holder with respect to such
information prior to filing such Shelf Registration Statement or such other
registration statement and the prospectus included therein or any supplement or
amendment thereto, and (B) such number of copies of such Shelf Registration
Statement or such other registration statement and the prospectus included
therein and any supplements and amendments thereto as such Persons may
reasonably request in order to facilitate the public sale or other disposition
of the Registrable Securities covered by such Shelf Registration Statement or
other registration statement;

(iii) if applicable, use its commercially reasonable efforts to register or
qualify the Registrable Securities covered by a Shelf Registration Statement or
any other registration statement contemplated by this Agreement under the
securities or blue sky laws of such jurisdictions as the Selling Holders shall
reasonably request, provided that Contango will not be required to qualify
generally to transact business in any jurisdiction where it is not then required
to so qualify or to take any action which would subject it to general service of
process in any such jurisdiction where it is not then so subject;

(iv) promptly notify each Selling Holder, at any time when a prospectus relating
thereto is required to be delivered under the Securities Act, of (A) the filing
of a Shelf Registration Statement or any other registration statement
contemplated by this Agreement or any prospectus included therein or any
amendment or supplement thereto (other than any amendment or supplement
resulting from the filing of a document incorporated by reference therein), and,
with respect to such Shelf Registration Statement or any other registration
statement or any post-effective amendment thereto, when the same has become
effective; and (B) the receipt of any written comments from the Commission with
respect to any filing referred to in clause (A) and any written request by the
Commission for amendments or supplements to such Shelf Registration Statement or
any other registration statement or any prospectus or prospectus supplement
thereto;

(v) immediately notify each Selling Holder, at any time when a prospectus
relating thereto is required to be delivered under the Securities Act, of
(A) the happening of any event as a result of which the prospectus contained in
a Shelf Registration Statement or any other registration statement contemplated
by this Agreement or any supplemental amendment thereto, includes an untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein not misleading in the
light of the circumstances then existing; (B) the issuance or threat of issuance
by the Commission of any stop order suspending the effectiveness of such Shelf
Registration Statement or any other registration statement contemplated by this
Agreement, or the initiation of any proceedings for that purpose; or (C) the
receipt by Contango of any notification with respect to the suspension of the
qualification of any Registrable Securities for sale under the applicable
securities or blue sky laws of any jurisdiction. Following the provision of such
notice, Contango agrees to as promptly as practicable amend or supplement the
prospectus or prospectus supplement or take other appropriate action so that the
prospectus or prospectus supplement does not include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in the light of the
circumstances then existing and to take such other action as is necessary to
remove a stop order, suspension, threat thereof or proceedings related thereto;

 

5



--------------------------------------------------------------------------------

(vi) otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission and make available to its
security holders, as soon as reasonably practicable, an earnings statement
covering the period of at least 12 months, but not more than 18 months,
beginning with the first full calendar month after the effective date of such
registration statement, which earnings statement shall satisfy the provisions of
Section 11(a) of the Securities Act and Rule 158 promulgated thereunder;

(vii) cause all such Registrable Securities registered pursuant to this
Agreement to be listed or quoted on each securities exchange or nationally
recognized quotation system on which similar securities issued by Contango are
then listed or quoted, and cause to be satisfied all requirements and conditions
of such securities exchange or nationally recognized quotation system to the
listing or quoting of such Registrable Securities that are reasonably within the
control of Contango, including, without limitation, registering the Registrable
Securities under the Exchange Act, if appropriate, and using commercially
reasonable efforts to cause such registration to become effective pursuant to
the rule of the Commission;

(viii) use its commercially reasonable efforts to cause the Registrable
Securities to be registered with or approved by such other governmental agencies
or authorities as may be necessary by virtue of the business and operations of
Contango to enable the Selling Holders to consummate the disposition of such
Registrable Securities;

(ix) provide a transfer agent and registrar for all Registrable Securities
covered by such registration statement; and

(x) enter into customary agreements and take such other actions as are
reasonably requested by the Selling Holders in order to expedite or facilitate
the disposition of such Registrable Securities.

(b) Each Selling Holder, upon receipt of notice from Contango of the happening
of any event of the kind described in Section 2.2(b)(v), shall forthwith
discontinue disposition of the Registrable Securities until such Selling
Holder’s receipt of the copies of the supplemented or amended prospectus
contemplated by Section 2.2(b)(v) or until it is advised in writing by Contango
that the use of the prospectus may be resumed, and has received copies of any
additional or supplemental filings incorporated by reference in the prospectus,
and, if so directed by Contango, such Selling Holder will deliver to Contango
(at Contango’s expense) all copies in their possession or control, other than
permanent file copies then in such Selling Holder’s possession, of the
prospectus and any prospectus supplement covering such Registrable Securities
current at the time of receipt of such notice.

Section 2.3 Cooperation by Holders. Contango shall have no obligation to include
Registrable Securities of a Holder in the Shelf Registration Statement if such
Selling Holder has failed to timely furnish such information which, in the
opinion of counsel to Contango, is reasonably required in order for the
registration statement or prospectus supplement, as applicable, to comply with
the Securities Act.

 

6



--------------------------------------------------------------------------------

Section 2.4 Expenses.

(a) Certain Definitions. “Registration Expenses” means all expenses incident to
Contango’s performance under or compliance with this Agreement to effect the
registration of Registrable Securities in a Shelf Registration Statement
pursuant to Section 2.1 and the disposition of such securities, including,
without limitation, all registration, filing, securities exchange listing and
fees, all registration, filing, qualification and other fees and expenses of
complying with securities or blue sky laws, fees of the Financial Industry
Regulatory Authority, transfer taxes and fees of transfer agents and registrars,
all word processing, duplicating and printing expenses, and the fees and
disbursements of Contango’s independent public accountants and counsel for
Contango. Except as otherwise provided in Section 2.5 hereof, Contango shall not
be responsible for legal fees incurred by Holders in connection with the
exercise of such Holders’ rights hereunder. In addition, Contango shall not be
responsible for any “Selling Expenses,” which means all underwriting fees,
discounts and selling commissions, transfer taxes and fees of counsel allocable
to the sale of the Registrable Securities.

(b) Expenses. Contango will pay all reasonable Registration Expenses in
connection with a Shelf Registration Statement, whether or not any sale is made
pursuant to such Shelf Registration Statement.

Section 2.5 Indemnification.

(a) By Contango. In the event of a registration of any Registrable Securities
under the Securities Act pursuant to this Agreement, to the extent permitted by
applicable law, Contango will indemnify and hold harmless each Selling Holder
thereunder, its directors, officers, employees, agents, representatives and
managers, and each Person, if any, who controls such Selling Holder within the
meaning of the Securities Act and the Exchange Act, and its directors, officers,
employees, agents, representatives and managers, against any losses, claims,
damages, expenses or liabilities (including reasonable attorneys’ fees and
expenses), including any of the foregoing incurred in settlement of any
litigation commenced or threatened by any party other than a Selling Holder
(collectively, “Losses”), joint or several, to which such Selling Holder or
controlling Person or directors, officers, employees, agents, representatives or
managers may become subject under the Securities Act, the Exchange Act or
otherwise, insofar as such Losses (or actions or proceedings, whether commenced
or threatened, in respect thereof) arise out of or are based upon any untrue
statement or alleged untrue statement of any material fact (in the case of any
prospectus, in light of the circumstances under which such statement is made)
contained in the Shelf Registration Statement or any other registration
statement contemplated by this Agreement, any preliminary prospectus or final
prospectus contained therein, or any free writing prospectus related thereto, or
any amendment or supplement thereof, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein (in the case of a
prospectus, in light of the circumstances under which they were made) not
misleading, and will reimburse each such Selling Holder, its directors and
officers, and each such controlling Person and each such director, officer,
employee, agent, representatives or manager for any legal or other expenses
reasonably incurred

 

7



--------------------------------------------------------------------------------

by them in connection with investigating or defending any such Loss or actions
or proceedings; provided, however, that Contango will not be liable in any such
case if and to the extent that any such Loss arises out of or is based upon an
untrue statement or alleged untrue statement or omission or alleged omission so
made in conformity with information furnished by such Selling Holder or such
controlling Person in writing specifically for use in the Shelf Registration
Statement or such other registration statement, or prospectus supplement, as
applicable. Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of such Selling Holder or any such
director, officer, employee, agent, representatives, manager or controlling
Person, and shall survive the transfer of such securities by such Selling
Holder.

(b) By Each Selling Holder. Each Selling Holder agrees severally and not jointly
to indemnify and hold harmless Contango, its directors, officers, employees,
representatives and agents and each Person, if any, who controls Contango within
the meaning of the Securities Act or of the Exchange Act to the same extent as
the foregoing indemnity from Contango to the Selling Holders, but only with
respect to information regarding such Selling Holder furnished in writing by or
on behalf of such Selling Holder expressly for inclusion in the Shelf
Registration Statement or prospectus supplement relating to the Registrable
Securities, or any amendment or supplement thereto.

(c) Notice. Promptly after receipt by an indemnified party hereunder of notice
of the commencement of any action, such indemnified party shall, if a claim in
respect thereof is to be made against the indemnifying party hereunder, notify
the indemnifying party in writing thereof, but the omission so to notify the
indemnifying party shall not relieve it from any liability which it may have to
any indemnified party other than under this Section 2.5(c) except to the extent
that the indemnifying party is materially prejudiced by such failure. In any
action brought against any indemnified party, it shall notify the indemnifying
party of the commencement thereof. The indemnifying party shall be entitled to
participate in and, to the extent it shall wish, to assume and undertake the
defense thereof with counsel reasonably satisfactory to such indemnified party
and, after notice from the indemnifying party to such indemnified party of its
election so to assume and undertake the defense thereof, the indemnifying party
shall not be liable to such indemnified party under this Section 2.5 for any
legal expenses subsequently incurred by such indemnified party in connection
with the defense thereof other than reasonable costs of investigation and of
liaison with counsel so selected; provided, however, that, (i) if the
indemnifying party has failed to assume the defense and employ counsel
reasonably satisfactory to the indemnified party or (ii) if the defendants in
any such action include both the indemnified party and the indemnifying party
and counsel to the indemnified party shall have concluded that there may be
reasonable defenses available to the indemnified party that are different from
or additional to those available to the indemnifying party, or if the interests
of the indemnified party reasonably may be deemed to conflict with the interests
of the indemnifying party or representation by both parties by the same counsel
is otherwise inappropriate under the applicable standards of professional
conduct, then the indemnified party shall have the right to select a separate
counsel and to assume such legal defense and otherwise to participate in the
defense of such action, with the reasonable expenses and fees of such separate
counsel and other reasonable expenses related to such participation to be
reimbursed by the indemnifying party as incurred. Notwithstanding any other
provision of this Agreement, the indemnifying party shall not settle any
indemnified claim without the consent of the indemnified party, unless the
settlement thereof imposes no liability or obligation on, includes a complete
release from liability of, and does not contain any admission of wrong doing by,
the indemnified party.

 

8



--------------------------------------------------------------------------------

(d) Contribution. If the indemnification provided for in this Section 2.5 is
held by a court or government agency of competent jurisdiction to be unavailable
to Contango or any Selling Holder or is insufficient to hold them harmless in
respect of any Losses, then each such indemnifying party, in lieu of
indemnifying such indemnified party, shall contribute to the amount paid or
payable by such indemnified party as a result of such Losses in such proportion
as is appropriate to reflect the relative fault of Contango on the one hand and
of such Selling Holder on the other in connection with the statements or
omissions which resulted in such Losses, as well as any other relevant equitable
considerations; provided, however, that in no event shall such Selling Holder be
required to contribute an aggregate amount in excess of the dollar amount of
proceeds (net of Selling Expenses) received by such Selling Holder from the sale
of Registrable Securities giving rise to such indemnification less the amount of
any damages that such Selling Holder has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission. The relative fault of Contango on the one hand and each Selling Holder
on the other shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact has been made by, or relates to,
information supplied by such party, and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission. The parties hereto agree that it would not be just and equitable if
contributions pursuant to this paragraph were to be determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to in the first sentence of this
paragraph. The amount paid by an indemnified party as a result of the Losses
referred to in the first sentence of this paragraph shall be deemed to include
any legal and other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any Loss which is the subject of this
paragraph. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any Person who is not guilty of such fraudulent misrepresentation.

(e) Other Indemnification. The provisions of this Section 2.5 shall be in
addition to any other rights to indemnification or contribution which an
indemnified party may have pursuant to law, equity, contract or otherwise.

Section 2.6 Transfer or Assignment of Registration Rights. Except as otherwise
specifically provided in this Agreement, without the prior written consent of
Contango, the rights to cause Contango to register Registrable Securities
granted to the Purchasers by Contango under this Article II may not be
transferred or assigned by the Purchasers.

Section 2.7 Aggregation of Registrable Securities. All Registrable Securities
held or acquired by Persons who are Affiliates of one another shall be
aggregated together for the purpose of determining the availability of any
rights under this Agreement. In addition, all other shares of Common Stock held
by a Person and for which such Person has similar registration rights pursuant
to an agreement between such Person and Contango shall be aggregated together
for the purpose of determining such Person’s rights under this Agreement solely
as such shares relate to minimum quantity requirements contemplated herein;
provided that, for the avoidance of doubt, such Common Stock shall not otherwise
be deemed Registrable Securities for any other purpose under this Agreement.

 

9



--------------------------------------------------------------------------------

ARTICLE III

MISCELLANEOUS

Section 3.1 Communications. All notices and demands provided for hereunder shall
be in writing and shall be given by registered or certified mail, return receipt
requested, facsimile, air courier guaranteeing overnight delivery or personal
delivery to the following addresses:

 

  (a)

If to a Purchaser, to such addresses indicated on Schedule A attached hereto.

 

  (b)

If to Contango:

Contango Oil & Gas Company

717 Texas Avenue, Suite 2900

Houston, Texas 77002

Attention: Wilkie S. Colyer, Jr.

Facsimile:

E-mail: WColyer@contango.com

with a copy (which shall not constitute notice) to:

Gibson, Dunn & Crutcher LLP

811 Main Street, Suite 3000

Houston, Texas 77002

Attention: Hillary H. Holmes

Facsimile: (346) 718-6902

E-mail: HHolmes@gibsondunn.com

or, if to a transferee of a Purchaser, to the transferee at the address provided
pursuant to Section 2.6 above. All notices and communications shall be deemed to
have been duly given: at the time delivered by hand, if personally delivered;
upon actual receipt if sent by certified or registered mail, return receipt
requested, or regular mail, if mailed; upon actual receipt of the facsimile copy
or e-mail, if sent via facsimile or e-mail; and upon actual receipt when
delivered to an air courier guaranteeing overnight delivery.

Section 3.2 Successors and Assigns. This Agreement shall inure to the benefit of
and be binding upon the successors and assigns of each of the parties, including
subsequent Holders of Registrable Securities to the extent permitted herein.

Section 3.3 Assignment of Rights. All or any portion of the rights and
obligations of any Purchaser under this Agreement may be transferred or assigned
by such Purchaser in accordance with Section 2.6 hereof.

Section 3.4 Recapitalization (Exchanges, etc. Affecting the Registrable
Securities). The provisions of this Agreement shall apply to the full extent set
forth herein with respect to any and all shares of capital stock of Contango or
any successor or assign of Contango (whether by merger, consolidation, sale of
assets or otherwise) which may be issued in respect of, in exchange for or in
substitution of, the Registrable Securities, and shall be appropriately adjusted
for combinations, recapitalizations and the like occurring after the date of
this Agreement.

 

10



--------------------------------------------------------------------------------

Section 3.5 Specific Performance. Damages in the event of breach of this
Agreement by a party hereto would be difficult, if not impossible, to ascertain,
and it is therefore agreed that each such Person, in addition to and without
limiting any other remedy or right it may have, will have the right to an
injunction or other equitable relief in any court of competent jurisdiction,
enjoining any such breach, and enforcing specifically the terms and provisions
hereof, and each of the parties hereto hereby waives (a) any and all defenses it
may have on the ground of lack of jurisdiction or competence of the court to
grant such an injunction or other equitable relief or that a remedy at law would
be adequate and (b) any requirement under any law to post securities as a
prerequisite to obtaining equitable relief. The existence of this right will not
preclude any such Person from pursuing any other rights and remedies at law or
in equity which such Person may have.

Section 3.6 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same Agreement.

Section 3.7 Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

Section 3.8 Governing Law, Submission to Jurisdiction. NOTWITHSTANDING THE PLACE
WHERE THIS AGREEMENT MAY BE EXECUTED BY ANY OF THE PARTIES HERETO, THE PARTIES
EXPRESSLY AGREE THAT THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED UNDER THE
LAWS OF THE STATE OF TEXAS, WITHOUT REGARD TO THE CONFLICT OF LAW PROVISIONS OF
SUCH JURISDICTION. Each of the parties hereto irrevocably agrees that any legal
action or proceeding with respect to this Agreement or the Transactions shall be
brought and determined by courts of the State of Texas located in Houston, Texas
and the federal courts of the United States of America located in Houston,
Texas, and each of the parties hereto irrevocably submits to the exclusive
jurisdiction of such courts solely in respect of any legal proceeding arising
out of or related to this Agreement.

Section 3.9 Waiver of Jury Trial. THE PARTIES TO THIS AGREEMENT EACH HEREBY
WAIVE, AND AGREE TO CAUSE THEIR AFFILIATES TO WAIVE, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION (i) ARISING UNDER THIS AGREEMENT OR (ii) IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT
OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY
OR OTHERWISE. THE PARTIES TO THIS AGREEMENT EACH HEREBY AGREES AND CONSENTS THAT
ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY AND THAT THE PARTIES TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

11



--------------------------------------------------------------------------------

Section 3.10 Severability of Provisions. Any provision of this Agreement which
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting or impairing the validity or enforceability of such provision in any
other jurisdiction.

Section 3.11 Entire Agreement. This Agreement and the Purchase Agreement are
intended by the parties as a final expression of their agreement and intended to
be a complete and exclusive statement of the agreement and understanding of the
parties hereto in respect of the subject matter contained herein or therein.
There are no restrictions, promises, warranties or undertakings, other than
those set forth or referred to herein or therein with respect to the rights
granted by Contango set forth herein or therein. This Agreement and the Purchase
Agreement supersede all prior agreements and understandings between the parties
with respect to such subject matter.

Section 3.12 Term; Amendment. This Agreement shall automatically terminate and
be of no further force and effect on the date on which there are no Registrable
Securities. This Agreement may be amended only by means of a written amendment
signed by Contango and the Holders of a majority of the then outstanding
Registrable Securities; provided, however, that no such amendment shall
materially and adversely affect the rights of any Holder hereunder without the
consent of such Holder. Notwithstanding the foregoing, any amendment, waiver,
consent or modification of, or supplement to, this Agreement shall require
approval of a majority of the members of the board of directors of Contango not
affiliated with John C. Goff.

Section 3.13 No Presumption. In the event any claim is made by a party relating
to any conflict, omission, or ambiguity in this Agreement, no presumption or
burden of proof or persuasion shall be implied by virtue of the fact that this
Agreement was prepared by or at the request of a particular party or its
counsel.

Section 3.14 Obligations Limited to Parties to Agreement. Each of the parties
hereto covenants, agrees and acknowledges that no Person other than the
Purchasers, Selling Holders, their respective permitted assignees and Contango
shall have any obligation hereunder and that, notwithstanding that one or more
of Contango and the Purchasers may be a corporation, partnership or limited
liability company, no recourse under this Agreement or under any documents or
instruments delivered in connection herewith or therewith shall be had against
any former, current or future director, officer, employee, agent, general or
limited partner, manager, member, stockholder or Affiliate of any of Contango,
the Purchasers, Selling Holders or their respective permitted assignees, or any
former, current or future director, officer, employee, agent, general or limited
partner, manager, member, stockholder or Affiliate of any of the foregoing,
whether by the enforcement of any assessment or by any legal or equitable
proceeding, or by virtue of any applicable law, it being expressly agreed and
acknowledged that no personal liability whatsoever shall attach to, be imposed
on or otherwise by incurred by any former, current or future director, officer,
employee, agent, general or limited partner, manager, member, stockholder or
Affiliate of any of Contango, the Purchasers, Selling Holders or any of their
respective assignees,

 

12



--------------------------------------------------------------------------------

or any former, current or future director, officer, employee, agent, general or
limited partner, manager, member, stockholder or Affiliate of any of the
foregoing, as such, for any obligations of Contango, the Purchasers, Selling
Holders or their respective permitted assignees under this Agreement or any
documents or instruments delivered in connection herewith or therewith or for
any claim based on, in respect of or by reason of such obligation or its
creation, except in each case for any assignee of the Purchasers or a Selling
Holder hereunder.

Section 3.15 Interpretation. Article and Section references in this Agreement
are references to the corresponding Article and Section to this Agreement,
unless otherwise specified. All references to instruments, documents, contracts
and agreements are references to such instruments, documents, contracts and
agreements as the same may be amended, supplemented and otherwise modified from
time to time, unless otherwise specified. The word “including” shall mean
“including but not limited to.” Whenever any determination, consent or approval
is to be made or given by a Purchaser under this Agreement, such action shall be
in such Purchaser’s sole discretion unless otherwise specified.

Section 3.16 No Inconsistent Agreements; Additional Rights. If Contango
hereafter enters into a registration rights agreement with a third party with
terms more favorable than those set forth herein with respect to Holders of
shares of Common Stock, this Agreement shall, to the extent so requested by any
such Holders, be amended so as to provide such Holders with substantially the
same material terms as provided to such other third party.

[Signature Pages Follow]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

CONTANGO OIL & GAS COMPANY By:  

/s/ E. Joseph Grady

Name: E. Joseph Grady Title: Senior Vice President and Chief Financial Officer

[Signatures continue on following page.]

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

Goff MCF Partners, LP By:  

/s/ John C. Goff

Name:   John C. Goff Title:   Chief Executive Officer John C. Goff SEP IRA By:  

/s/ John C. Goff

  John C. Goff

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

Schedule A

Purchasers

Goff MCF Partners, LP

John C. Goff SEP IRA

Notice Address:

500 Commerce St., Suite 700,

Fort Worth, Texas 76102

Attention Jennifer Terrell

jterrell@Goffcp.com

with a copy (which shall not constitute notice) to:

Pillsbury Winthrop Shaw Pittman LLP

1200 Seventeenth Street NW

Washington, DC 20036-3006

Attention Robert Robbins

robert.robbins@pillsburylaw.com

Schedule A